DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“link mechanism” in claims 1-3, 13-21; 22-24, and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a first shaft extending in the first direction and movable relative to the casing and the developing roller in the first direction between a first position and a second position, the first shaft being also movable in the second direction together with the casing and the developing roller;
a first inclined surface inclined with respect to the first direction and movable in the first direction together with the first shaft, the first inclined surface being inclined to be distant from the first shaft in the second direction as extending from the another end portion of the casing in the first direction toward the one end portion of the casing in the first direction;
a second shaft extending in the first direction and positioned closer to the another end portion of the casing in the first direction than the first shaft is to the another end portion of the casing in the first direction, the second shaft being movable relative to the casing and the developing roller in the first direction between a third position and a fourth position, the second shaft being also movable in the second direction together with the casing and the developing roller;
a second inclined surface inclined with respect to the first direction and movable in the first direction together with the second shaft, the second inclined surface being inclined to be distant from the second shaft in the second direction as extending from the another end portion of the casing in the first direction toward the one end portion of the casing in the first direction; and
a link mechanism connecting the first shaft to the second shaft, the link mechanism being configured to shift between a first state and a second state, wherein the link mechanism is shifted to the first state to render the second shaft to be at the third position in a case where the first shaft is at the first position, and

Regarding independent claim 22, a first shaft extending along a second axis extending in the first direction, the first shaft being movable along the second axis;
a first cam movable together with the first shaft along the second axis, the first cam having a first inclined surface inclined with respect to the first direction;
a second shaft extending along a third axis extending in the first direction, the second shaft being movable along the third axis;
a second cam movable together with the second shaft along the third axis, the second cam having a second inclined surface inclined with respect to the first direction; and
a link mechanism connecting the first shaft to the second shaft, the link mechanism being configured to shift between a first state and a second state in accordance with movement of the first shaft along the second axis, wherein the second shaft and the second cam are movable along the third axis in accordance with shifting of the link mechanism from the first state to the second state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach linkages relevant to separate and contact developing rollers and photoconductive drums: Kitagawa, U.S. Pat. No. 8,099,031; Nakamura, U.S. Pat. No. 6,647,228; Kurihara, U.S.P.G. Pub. No. 2019/0094792; Okaamoto, U.S.P.G. Pub. No. 2015/0147100; Tomatsu, U.S.P.G. Pub. No. 2009/0220273; Matsumoto, U.S.P.G. Pub. No. 2008/0286001; Kitagawa, U.S.P.G. Pub. No. 2007/0196141; Kim Hyun Soo, KR 20120088039; Kim Tae Hee; KR 20120055431.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852